Citation Nr: 0321074	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  99-15 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
herniated nucleus pulposus of the cervical spine, status post 
diskectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active duty in the U. S. Army from April 1970 
to April 1973, and in the U.S. Navy from June 1981 to May 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO granted service connection 
for herniated nucleus pulposus of the cervical spine, status 
post diskectomy and assigned a noncompensable (zero percent) 
evaluation effective from May 1998.

Subsequently, jurisdiction of the case was transferred to the 
Des Moines, Iowa RO at the veteran's request.  

During the pending appeal, in a October 1999 rating decision, 
the RO assigned a 10 percent disability evaluation for 
herniated nucleus pulposus of the cervical spine, status post 
diskectomy effective from May 1998.  

Although during the pending appeal, an increased evaluation 
was granted, the case is considered still on appeal for a 
higher evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 
(1993), the United States Court of Veterans Appeals (since 
March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter CAVC) held that when the 
veteran expresses general disagreement with the assignment of 
a particular rating and requests an increase, the RO and the 
Board are required to construe the appeal as an appeal for 
the maximum benefit allowable by law or regulation and thus 
to consider all potentially applicable disability ratings.

The veteran presented oral testimony at a personal hearing 
before the undersigned Veterans Law Judge of the Board in 
March 2003.  A copy of the hearing transcript is contained in 
the claims file.



REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103- 446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs (or VBA 
AMC) to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003), the U.S. Court of Appeals for 
the Federal Circuit (CAFC) invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which allows the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and requires a 
response period of "not less than 30 days to respond to the 
notice".  The CAFC held this is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.

In this case, the RO has not issued a development letter 
consistent with the notice requirements of the VCAA failure 
to do so compels remand for compliance with the notice and 
duty to assist provisions contained in the new law.



The Board notes that the VA examiner in November 2001 did not 
review the veteran's claim file prior to examination.  In 
addition, he indicated that magnetic resonance (MRI) results 
of the cervical spine were pending and would be reviewed when 
available.  The Board's review does not find a report of an 
MRI nor comments on such by the examiner.  

The Board further notes that VA outpatient treatment records 
in June 2002 show complaints of pain occasionally in the neck 
and periodic discomfort and numbness in the left hand.  The 
examiner questioned whether there were radicular symptoms and 
if they persisted a cervical MRI would be considered.  For 
these reasons, the Board finds that the veteran should be 
afforded another VA Compensation and Pension examination and 
prior reports of testing should be obtained. 

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra. 

The VBA AMC should advise the appellant 
that he has up to one year after the VCAA 
notice letter is provided to submit 
additional evidence, and that, if the 
case is returned to the Board, the Board 
will not be able to adjudicate the claim 
prior to the expiration of the one-year 
time period unless the appellant 
indicates that he has no additional 
evidence to submit or waives the one-year 
response period.  

The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's responses.

3.  The VBA AMC should request the 
report(s) of MRI testing of the cervical 
spine approximately in November 2001 and 
thereafter.

4.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
to schedule the veteran for VA 
examinations by an orthopedic surgeon and 
neurologist or other available 
appropriate medical specialist(s), 
including on a fee basis if necessary to 
ascertain the nature and extent of 
severity of herniated nucleus pulposus of 
the cervical spine, status post 
diskectomy.  
The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior and 
pursuant to conduction of the 
examination.  The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.
The orthopedic surgeon and the 
neurologist should provide explicit 
responses to the following regarding the 
cervical spine:

(a) Does the service-connected herniated 
nucleus pulposus of the cervical spine, 
status post diskectomy, involve only the 
joint structure, or does it also involve 
the muscles and nerves?

(b)  Does the service-connected herniated 
nucleus pulposus of the cervical spine, 
status post diskectomy, cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiners comment on the severity of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiners must so 
indicate.

(c)  The examiners must measure the 
excursion of movement of the cervical 
spine, in each plane tested.  The 
examiners should also note the normal 
range of motion, in degrees.  All 
functional impairment due to pain should 
be fully described.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment caused by the service-
connected disability.

(e) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
cervical spine, the presence and degree 
of, or absence of, muscle atrophy 
attributable to the service-connected 
cervical spine disability, the presence 
or absence of changes in condition of the 
skin indicative of disease due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(f) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment caused by the service-
connected disability.

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the examiners should so 
indicate.

(g) The examiners should describe any 
interference in employment caused solely 
by the service-connected herniated 
nucleus pulposus of the cervical spine, 
status post diskectomy, and indicate if 
there is no such interference.

The neurologist should provide explicit 
responses to the following regarding the 
herniated nucleus pulposus of the 
cervical spine, status post diskectomy: 

(a) The neurologist should identify any 
nerve(s) affected by the service-
connected herniated nucleus pulposus of 
the cervical spine, status post 
diskectomy, and note whether any 
impairment of sensation, paralysis, 
neuritis or neuralgia is present.

(b) For each nerve affected, the 
neurologist should comment on how it is 
manifested and its severity.

(c) The neurologist should describe any 
interference in employment caused solely 
by a neurological disability related to 
the service-connected herniated nucleus 
pulposus of the cervical spine, status 
post diskectomy, and indicate if there is 
no such interference.
All findings should be reported in 
detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions reached 
should be clearly set forth. 

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for herniated nucleus pulposus of the 
cervical spine, status post diskectomy.  
In sp doing, the VBA AMC should document 
its consideration of the applicability of 
the criteria under 38 C.F.R. 
§ 3.321(b)(1) (2002).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure without good cause shown to report for any scheduled 
VA examination(s) may adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim of entitlement to increased 
evaluation will result in the denial of that claim.  
38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


